Detailed Correspondence

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Amendment
Claims 1 and 14 are currently amended.
(It appears Applicant intended to amend claim 16 [as per  AMENDMENT TO THE CLAIMS page], but claim 16 remains in its original form.)

Response to Arguments
Applicant’s clarification with respect to the basis for the patentability of claims in the present application is acknowledged.

Allowable Subject Matter
Claims 1 – 20 are allowed in view of the amendments and, as previously indicated, is still applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663